SupPRemME COouRT
OF
NEVADA

(Oh 19974 RE
facta Oe °

IN THE SUPREME COURT OF THE STATE OF NEVADA

SHARON MCDOWELL, No. 85117
Appellant,
VS. =
SOUTHERN HILLS HOSPITAL . FE FE ILED
MEDICAL CENTER, LLC, D/B/A

SOUTHERN HILLS HOSPITAL & .

MEDICAL CENTER; HOSPITAL . AUG Tt 2022

CORPORATION OF AMERICA, INC.: :

SUNRISE HEALTHCARE SYSTEM: DR.

GUITA TABASSI: DR. LINDA TRAN;

INSURANCE CO.: AND PATHOLOGIST,
Respondents.

   

DEPUTCLERS

 

 

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order granting a
motion to dismiss. Eighth Judicial District Court, Clark County; Jerry A.
Wiese, Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. The certificate of service for the notice of entry
of the challenged order states that the notice was served on appellant on April
29, 2022. The notice of appeal was untimely filed in the district court on July
29, 2022, long after expiration of the 30-day appeal period. See NRAP 4(a)(1).
This court lacks jurisdiction over an untimely filed notice of appeal. Healy v.
Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 330, 741 P.2d 432, 432
(1987). Accordingly, this court

ORDERS this appeal DISMISSED.

) Agr lec. J.

Hardesty

AV 3 Ji A J.

Stiglich Herndon

 

 

 

 

i Toate pea se gmt Mb tye lop ‘ . . ue
He ite sc pe Res pe ee oe ite Se eT Ae Nike eee Wee let Teer Rae UR ae OS” ge Bead

 
Supreme Gourt
OF
Nevapa

1 A SSR

cc.

Hon. Jerry A. Wiese, Chief Judge, Eighth Judicial District Court
Sharon McDowell

Guita Tabassi

Hospital Corporation of America, Inc.

Insurance Co.

Linda Tran

Hall Prangle & Schoonveld, LLC/Las Vegas

Pathologist

Sunrise Healthcare System

Eighth District Court Clerk

 

ly

 

 

. oo.
Viet Nanas cite bg oi Nate ae ek